Citation Nr: 0430822	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral wrist injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The veteran initially requested a hearing before the Travel 
Board, but withdrew his request as shown on a form received 
by the RO in July 2004.  The veteran's representative 
confirmed this withdrawal in an October 2004 statement.  See 
38 C.F.R. § 20.704(e) (2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Arthritis of the wrists was first shown many years after 
service and is not etiologically related thereto.


CONCLUSION OF LAW

A bilateral wrist disability was not incurred in active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), among other things, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

The Board observes that the veteran filed his claims for 
service connection for a bilateral wrist injury in August 
2001, after the enactment of the VCAA.  The RO's initial 
unfavorable decision was made in January 2003, only after the 
veteran had been provided notice of the VCAA provisions in 
October 2001, in accordance with Pelegrini II, supra.

In the VCAA notice letter sent to the veteran in October 
2001, the RO advised the veteran of what was required to 
prevail on his claim of entitlement to service connection for 
a bilateral wrist disability, what specifically VA has done 
and would do to assist in that claim, and what information 
and evidence the veteran was expected to furnish.  The RO 
informed the veteran that VA had already requested service 
medical records from the National Personnel Records Center 
(NPRC).  The RO further advised the veteran that VA would 
assist him in obtaining records from private and Federal 
government facilities such as VA, if properly identified, but 
that the veteran had to provide both identifying information 
and a signed release for VA to obtain private records on his 
behalf.  The letter emphasized that it was the ultimately the 
veteran's responsibility to support his claim with the 
appropriate evidence, and provided him the appropriate 
contact information for the submission of such.  The RO 
enclosed two copies of VA Form 21-4142 for the veteran to 
authorize the release of records relevant to his claim.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his service connection 
claim in the January 2003 rating decision, the statement of 
the case issued in February 2003, and the July 2004 
supplemental statement of the case.  See 38 U.S.C.A. §§ 5102, 
5103.  In these documents the RO also informed the veteran of 
the reasons for which his claim was denied and the evidence 
it had considered in denying the claim.  The RO included 
relevant laws and regulations, to include reference to the 
United States Code provisions of the VCAA.  Specifically, the 
rating decision and statement of the case noted the RO's 
unsuccessful efforts to secure the veteran's service medical 
records through the NPRC.  These documents also noted that a 
search at the Surgeon General's Office and morning reports in 
regards to the veteran's claimed injury to his wrists were 
negative for any supportive evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  

First, the RO attempted to obtain the veteran's service 
medical records in December 2001.  In a letter dated in 
February 2002, the RO informed the veteran that it was unable 
to locate his service medical records at the NPRC, and that 
such may have been destroyed in a 1973 fire.  The RO asked 
the veteran to complete NA Form 13055 in order to search 
alternative sources for any documentation of an injury in 
service, which the veteran submitted.  The RO contacted the 
veteran in June 2002 and informed him that his search period 
for evidence of an injury in service was too broad, and he 
subsequently narrowed the time frame down to a three-month 
period.  In September 2002 the NPRC responded that available 
records noted that the veteran had 17 days of leave in July 
1955 but that records did not reference health or injury, to 
include a search of morning reports and of the Surgeon 
General's Office.  The NPRC confirmed that no service medical 
records were available.  

Second, the claims file contains VA treatment records 
identified by the veteran as pertinent to the appeal.  The 
Board notes that on his substantive appeal (VA Form 9) dated 
in March 2003 the veteran mentioned that he was taken to a VA 
facility in Portsmouth, Ohio, sometime in 1967 following a 
"light stroke."  However, the veteran has reported that all 
of his treatment for wrist problems has been at the VA 
Medical Center in Huntington, West Virginia.  Specifically, 
in October 2001 the veteran responded that he had no medical 
evidence to submit from any civilian doctor, and indicated 
that all available records were at the VA Medical Center in 
Huntington, West Virginia.  Those records have been obtained 
and considered in connection with this appeal.  The Board 
also recognizes that the veteran is in receipt of Social 
Security Administration benefits (SSA).  A review of the file 
reflects that SSA benefits are based on disability unrelated 
to the wrist.  Moreover, again the veteran has reported only 
VA treatment, the records of which are already associated 
with the claims file.  As such, further documentation 
relevant to the SSA's determination of benefits entitlement 
itself is irrelevant to the question of whether the veteran 
has existing bilateral wrist disability that is etiologically 
related to his period of active service.

Third, the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i).  The Board is not disputing that 
the veteran has wrist problems, to include current diagnoses 
of arthritis.  Nor does it dispute his account of in-service 
wrist injuries.  In the absence of evidence of in-service 
wrist symptomatology or wrist problems for decades 
thereafter, however, and particularly in light of the 
negative VA examination in 1987, there is no competent basis 
upon which a to conclude that any current wrist complaints 
are related to service.  Moreover, in the absence any 
competent medical evidence even suggesting an association of 
the veteran's existing bilateral wrist disability to service, 
a medical examination is not indicated pursuant to 
38 C.F.R. § 3.159(c)(4)(i).  Neither the veteran nor his 
representative has identified the availability of additional 
evidence.


Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 VA. App. 165, 178 (2001) (en 
banc) (observing that the VCAA "is a reason to remand many, 
many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 VA. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 VA. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 VA. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the VA, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Factual Background

The veteran applied for VA compensation benefits in August 
2001 based on a bilateral wrist disability; earlier claims 
related to other disabilities.  The veteran contends that he 
sustained injury to both of his wrists in service sometime in 
the summer of 1955 after he slipped going in and out of a 
tank.  He currently reports swelling and pain in both wrists.

As set out above, the NPRC has advised VA that the veteran's 
service medical records may have been destroyed in a 1973 
fire and attempts to reconstruct or otherwise obtain records 
were unsuccessful.  Thus, there is no official record of any 
complaint, finding, or diagnosis of a bilateral wrist 
disability during the veteran's active service.  Nor has the 
veteran identified any health care providers or facilities as 
having treated him for a bilateral wrist disability during 
the year after his separation from service.

The relevant evidence includes August and October 1987 VA 
examination reports and VA treatment records from the 
Huntington VA Medical Center.   

The veteran presented for VA examinations in August and 
October 1987 in regards to a claim for nonservice-connected 
pension benefits.  He complained of pain in his back and 
lower extremities, as well as symptoms related to anxiety and 
to his cardiovascular symptom.  He made no complaints of 
symptoms relevant to the wrists when he reported his complete 
medical history, nor did he mention an injury to his wrists 
in service.  No diagnosis of a wrist disability is shown on 
the examination reports.

On his initial claim the veteran reported he had received all 
treatment for his wrists from the Huntington VA Medical 
Center.  Records from that facility, beginning in January 
2000, are associated with the claims file and reveal 
treatment for a number of medical problems. The veteran 
presented with complaints of pains in the hands, wrists, neck 
and knee in August 2001, which he reported he had been 
experiencing for years.  In April 2002, the veteran reported 
swelling in both wrists; he stated that he thought he had 
arthritis and requested X-rays.  He also indicated that he 
hurt his wrists in service.  An X-ray of the right wrist 
revealed advanced degenerative changes of the first 
carpometacarpal joint space.  In September 2002, the veteran 
complained of right wrist pain.  The diagnosis was 
degenerative joint disease of both wrists.  An X-ray of the 
left wrist in February 2004 revealed degenerative changes, 
and the veteran was again diagnosed with degenerative disease 
in both wrists.

III.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be established under 38 C.F.R. § 3.303(b) by 
(a) evidence of (i) the existence of a chronic disease in 
service or during an applicable presumption period under 
38 C.F.R. § 3.307 and (ii) present manifestations of the same 
chronic disease, or (b) when a chronic disease is not present 
during service, evidence of continuity of symptomatology.  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.

IV.  Service Connection for Residuals of a Bilateral Wrist 
Injury

The veteran argues that an in-service injury is the cause of 
his current bilateral wrist disability.  As noted, the 
veteran's service medical records are not available for 
review, presumably having been destroyed in a fire at the 
NPRC in 1973.  As such, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The Board has no service records to show whether, in fact the 
veteran incurred injury to both wrists during active service.  
It need not question the veteran's credibility in that 
regard, rather emphasizing that even conceding such injury 
there must be competent medical evidence of a current 
disability related to the veteran's active service in order 
to warrant service connection.  To that end, the Board 
recognizes the current competent medical evidence showing 
arthritis in both wrists.  There is, however, no competent 
medical evidence of in-service clinical findings or diagnoses 
pertinent to the wrists, and, moreover, no medical evidence 
of record showing that arthritis of wrists manifested to a 
degree of 10 percent within one year of the veteran's 
discharge from service.  As such, there is no basis for a 
grant of service connection based on documented in-service 
findings or based on the presumptions found under 38 C.F.R. 
§§  3.307, 3.309.  

The first competent medical evidence of a post-service 
diagnosis pertinent to the bilateral wrists is dated decades 
after the veteran's separation from service.  Such 
establishes the existence of bilateral wrist arthritis.  In 
April 2002 the veteran did report that he hurt his wrists in 
service.  He did not, however, mention an in-service injury 
to his wrists in prior clinical records, including in 
connection with the VA examinations conducted in 1987.  The 
Board here emphasizes that, at the time of the August 1987 VA 
examination the veteran did not complain of wrist problems 
and the examiner did not note the presence of any wrist 
disability despite noting a history of pain in other 
musculoskeletal areas and taking diagnostic tests related to 
such complaints.  Rather, the veteran first complained of 
wrist problems many years later and only in connection with 
his VA benefits claim.  The evidence of record is therefore 
against a finding of a continuity of wrist problems since 
service.  

The Board also notes that none of the VA medical entries of 
record include a medical opinion linking the veteran's 
current bilateral wrist disability to in-service injury or 
otherwise back to the veteran's active service.  There is 
therefore no competent medical evidence that the veteran's 
current bilateral wrist disability is etiologically related 
to service.  Instead, the evidence of a nexus between active 
duty service and a bilateral wrist disability is limited to 
the veteran's own statements made after the filing of his 
claim.  Laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent competent medical evidence of a nexus between existing 
bilateral wrist disability and service, or evidence that 
arthritis in these joints was compensably manifested during 
the initial post-service year, there is no basis upon which 
to grant service connection.  Accordingly, service connection 
on a direct or presumptive basis for a bilateral wrist 
disability is not warranted by the evidence.  The Board has 
considered the doctrine of affording the veteran the benefit 
of any existing doubt with regard to the issue on appeal, as 
specifically argued by the veteran's representative; however, 
as the preponderance of the evidence is against the veteran's 
claim, the record does not demonstrate an approximate balance 
of positive and negative evidence as to warrant the 
resolution of this issue on that basis.  38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a bilateral wrist injury 
is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



